            Case 2:21-cv-01457-JAD-EJY Document 4 Filed 08/22/21 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA
 3
                                                             Case No.: 2:21-cv-1457-JAD-EJY
 4 Kenneth Imhotep Vaughn Bey,
 5
                     Plaintiff                          Order Adopting Report & Recommendation
 6                                                                and Dismissing Case
     v.
 7
 8 Roy Zalmon,                                                       [ECF Nos. 1, 3]
 9                   Defendant

10
11          On August 6, 2021, the magistrate judge recommended that I dismiss this action as
12 frivolous and delusional and incapable of stating a cognizable cause of action. The deadline for
13 any party to object to that recommendation was August 20, 2021, and no party filed anything.
14 “[N]o review is required of a magistrate judge’s report and recommendation unless objections
15 are filed.” 1 Having reviewed the report and recommendation, I find good cause to adopt it, and I
16 do.
17          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
18 Recommendation [ECF No. 3] is ADOPTED in its entirety. This case is DISMISSED with
19 prejudice and the application to proceed in forma pauperis [ECF No. 1] is DENIED. The
20 Clerk of Court is directed to ENTER JUDGMENT accordingly.
21
22                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
23                                                           Dated: August 22, 2021
24
25
26   1
    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
27 U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
28
                                                    1
